DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species A & B (Fig.1-5 – as amended by Applicant and grouped together in a single embodiment, and Claim 4 (Fig.1) included in election) in the reply filed on 10/20/2021 is acknowledged.  
The traversal is on the ground(s) that the Examiner has not shown that maintaining the species in the application would be a burden or how searching would be burdensome.  This is not found persuasive because Applicant has not provided evidence or identified such evidence now of record showing the species to be obvious variants nor clearly admitted on the record that this is the case, the conclusion is made that Applicant considers the species to be patentably distinct.  Thus, in addition to reading and understanding all of the various features of the species presented it would, indeed, be a serious burden upon the examiner to search for the added features and apply any found additional relevant prior art to each of the species presented.  Furthermore, the examiner disagrees with Applicant's allegation that the search for each species would be substantially the same.  Clearly, in the examiner's view, the species carry substantially more features that could be claimed, and which therefore would require being individually searched and individually addressed in the written Office Action, thus prima facie a serious burden.
Consequently, Applicant’s arguments in traverse notwithstanding, the examiner maintains the restriction requirement to be proper and hereby makes the restriction final.
The requirement is still deemed proper and is therefore made FINAL.
Claims 2, 3, 5-8, 11-20, are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected embodiment, there being no allowable generic or linking claim. Applicant should take not that Claims 2, 3, 17, and 18 were additionally withdrawn based on the claimed “spring” “pivot member” and “cam surface” (elements 54, 180, and 176 of unelected embodiment Fig.12-17) Applicant timely traversed the restriction (election) requirement in the reply filed on 10/20/2021.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, and 9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Horowitz (US 10,562,556).
[Claim 1] Regarding Claim 1, Horowitz teaches: A wagon (See, e.g., Fig. 1-16, 1) comprising: a wagon frame (See, e.g., Fig. 1-16, 5+44+50+52+etc.) having a first end assembly and an opposing second end assembly (See, e.g., Fig. 1-16); a floor assembly (See, e.g., Fig. 1-16, 5) connected to the wagon frame between the first end assembly and the second end assembly (See, e.g., Fig. 1-16), wherein the wagon frame folds between an open configuration and a folded configuration (See, e.g., Fig. 1&2); first and second rear wheels (See, e.g., Fig. 1-16, 24) rotatably connected to the wagon frame adjacent the second end assembly (See, e.g., Fig. 1-16); first and second front wheels (See, e.g., Fig. 1-16, 30) rotatably and pivotally connected to the wagon frame adjacent the first end assembly (See, e.g., Fig. 1-16); a handle (See, e.g., Fig. 1-16, 38) pivotally connected to the first end assembly (See, e.g., Fig. 1-16); and, a push bar (See, e.g., Fig. 1-16, 104) pivotally connected to the second end assembly (See, e.g., Fig. 1-16), the push bar lockably positionable in a plurality of use positions and a storage position (See, e.g., Fig. 1-16).
[Claim 4] Regarding Claim 4, Horowitz teaches: further comprising a fabric housing on the wagon frame (See, e.g., Fig. 1-16, 3).
[Claim 9] Regarding Claim 9, Horowitz teaches: wherein the floor assembly comprises a first floor assembly (See, e.g., Horowitz: Fig. 1-16, 5+8) pivotal with respect to the first end assembly (See, e.g., Horowitz: Fig. 1-16), and a second floor assembly (See, e.g., Horowitz: Fig. 1-16, 5+7) pivotal with respect to the second end assembly (See, e.g., Horowitz: Fig. 1-16, 5), and wherein the first floor assembly is pivotable with respect to the second floor assembly to allow for folding of the wagon frame (See, e.g., Horowitz: Fig. 1-16. 9).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horowitz (US 10,562,556) in view of Fitzwater et al. (US 9,956,981 B2)
[Claim 10] Regarding Claim 10, Horowitz fails to explicitly teach: further comprising a linkage assembly under the floor assembly, the linkage assembly having a first linkage pivotally connected to the first end assembly and a second linkage pivotally connected to the second end assembly, wherein the first linkage is also pivotally connected to the second linkage.
However, Fitzwater teaches a similar stroller (See, e.g., Fitzwater: Fig.1-14, 102) with a linkage assembly (See, e.g., Fitzwater: Fig.1-14, 124) under the floor assembly (See, e.g., Fitzwater: Fig.1-14, 120), the linkage assembly having a first linkage (See, e.g., Fitzwater: Fig.1-14, 124) pivotally connected to the first end assembly (See, e.g., Fitzwater: Fig.1-14) and a second linkage (See, e.g., Fitzwater: Fig.1-14, 124) pivotally connected to the second end assembly (See, e.g., Fitzwater: Fig.1-14), wherein the first linkage is also pivotally connected to the second linkage (See, e.g., Fitzwater: Fig.1-14).
Fitzwater teaches that it is well known in the art of stroller design to provide a linkage assembly under the floor. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the system taught by Horowitz modified with a linkage assembly under the floor such as .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, and can be found on the attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M DOLAK whose telephone number is (571)270-7757.  The examiner can normally be reached on 9-530 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J ALLEN SHRIVER can be reached on 303-297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JAMES M DOLAK/Primary Examiner, Art Unit 3618